BLAND, P. J.
On the petition of the attorney-general, the circuit court of McDonald county issued its writ of certiorari commanding the defendants, justices of the county court of said county, to make return to the writ and sIioay by what authority they, as justices of said county court, had sélected and appointed the State Bank of Anderson, in said county, as the depository of the public funds of said county. In obedience to the command of the writ, defendants made their return, incorporating therein a duly authenticated copy of the proceedings of the McDonald County Court, resulting in the selection and appointment of the State Bank of Anderson as the depository of the public founds of the county, except the capital public school fund. On the hearing the proceedings of the county court were quashed by the circuit court, from which judgment defendants duly appealed.
*397It seems to us the case involves the construction of the revenue laws of the State. If so, this court is without jurisdiction to hear and determine the appeal (section 12, article 6, Constitution); therefore, the case is transferred to the Supreme Court.
All concur.